Exhibit 10.3

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of December 1,
2008 (the “Effective Date”), is made by and among NiSource Inc., a Delaware
corporation (“NiSource”) and Unitil Corporation, a New Hampshire corporation
(“Unitil”). Each of NiSource and Unitil are sometimes referred to individually
as a “Party” and collectively as the “Parties”. Capitalized terms used in this
Agreement and not otherwise defined in this Agreement shall have the respective
meanings ascribed to them in that certain Stock Purchase Agreement, dated as of
February 15, 2008 (the “Purchase Agreement”), by and among NiSource, Bay State
Gas Company, a Massachusetts corporation (“Bay State”) and Unitil.

RECITALS

WHEREAS, pursuant to the Purchase Agreement, Unitil has agreed to purchase all
the outstanding shares of common stock of Northern Utilities, Inc., a New
Hampshire corporation and Granite State Gas Transmission, Inc., a New Hampshire
corporation (together, the “Companies”) from Bay State and NiSource,
respectively.

WHEREAS, pursuant to the Purchase Agreement, Unitil and NiSource have agreed to
enter into this Agreement on or before the Closing Date, under which NiSource
and certain of its Affiliates (including, without limitation, NiSource Corporate
Services Company, a Delaware corporation) will provide Unitil with certain
transition services as set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

ARTICLE I

PROVISION OF SERVICES

Section 1.1 General Intent. The Parties agree that the purpose of this Agreement
is to establish the terms under which NiSource will provide to Unitil certain
services to continue the operation and maintenance of the Companies
substantially consistent with past practices until NiSource and Unitil have
accomplished the successful transition of all business functions that were
performed by NiSource (or its affiliates other than the Companies) prior to the
Closing Date. Unitil acknowledges and understands that the services provided
hereunder are transitional in nature and are furnished by NiSource and its
Affiliates solely for the purpose of facilitating the sale of the Companies and
their operation for a limited period of time after the Closing Date, as set
forth herein. Unitil will use commercially reasonable efforts to make a
transition to its own internal organization or any other third-party suppliers
for the services as promptly as practicable following the Closing Date.

Section 1.2 Services to Be Provided.

(a) During the term of this Agreement as set forth in Article III (the
“Transition Period”) and on the terms and subject to the conditions of this
Agreement and upon reasonable advance request of Unitil, NiSource will provide,
or cause one or more of its Affiliates to provide, to Unitil (with respect to
the Companies) each of the services (the “Services”) described in Annex A hereto
from the Effective Date and for the periods of time described therein with
respect to each of the Services, unless notice is given by Unitil of early
termination or extension of time pursuant to Article 3 herein, provided,



--------------------------------------------------------------------------------

that under no circumstances will NiSource or its Affiliates be obligated to
provide any services to the Companies that NiSource or its Affiliates do not
currently provide to the Companies as of the date of this Agreement. Services
provided by NiSource under this Agreement shall not include any actions or
obligations NiSource is otherwise required to perform under the Purchase
Agreement.

(b) From time to time during the term of this Agreement, Unitil may request that
NiSource or one of its Affiliates provide services to Unitil that are not set
forth on Annex A on a temporary, urgent basis (the “Temporary Services”). Upon
receipt of such request from Unitil, NiSource will respond in writing to Unitil,
within two business days of Unitil’s request, notifying Unitil: (i) whether
NiSource or one of its Affiliates is willing to provide the Temporary Services
on such a temporary basis and (ii) the date upon which NiSource expects it can
begin providing such Temporary Services. If NiSource so notifies Unitil that it
will provide such Temporary Services, then upon receipt by NiSource of Unitil’s
written confirmation and acknowledgment of NiSource’s notice, NiSource or one of
its Affiliates will use commercially reasonable efforts to begin providing such
requested Temporary Services by the date specified in NiSource’s written notice.
Within five (5) days of NiSource’s notice, the parties will negotiate in good
faith a supplement to Annex A setting forth the terms upon which the Temporary
Services will be provided, including the specific definition of the scope of the
services and the duration of the services. If the parties have not agreed upon
and executed such supplement to Annex A within such five (5) day period,
NiSource’s written agreement to provide the Temporary Services will cease to be
effective and NiSource’s obligations to provide the Temporary Services will
terminate without liability of any kind.

(c) Annex A provides a general description of services, along with a list of
specific services, to be provided hereunder. The Parties recognize that Unitil
may request certain follow-up or ancillary services which are within the scope
of the specific services set forth in Annex A but not specifically listed
therein. NiSource shall use good faith efforts to provide such follow-up or
ancillary services, subject to all the terms and conditions of this Agreement.
To the extent Unitil requests services beyond the scope of the specific services
described in Annex A, it may request Temporary Services in accordance with
Section 1.2(b) above.

Section 1.3 Quality, Quantity and Manner of Performance.

(a) NiSource and its Affiliates shall perform the Services using the same degree
of care as they utilize in rendering such services for their own and their
Affiliates’ operations, including performing such Services through the use of
subcontractors or third parties (provided that any such use of subcontractors or
third parties will not eliminate or limit the obligations of NiSource and its
Affiliates hereunder), and will give such Services a level of priority that is
substantially consistent with past practice, provided that nothing in this
Agreement will require NiSource to favor the business of Unitil or the Companies
over its own business operations. The quantity of each Service to be provided
will be that which Unitil may reasonably require for the operation of the
Companies in the ordinary course of business consistent in all material respects
with the operation of the Companies prior to the Closing and consistent with the
services currently provided by NiSource and its Affiliates to the Companies as
of the date of this Agreement. Except as provided in this Section 1.3(a),
NiSource and its Affiliates specifically disclaim all warranties of any kind,
express or implied, arising out of or related to this Agreement.

(b) Notwithstanding the foregoing, to the extent the Services involve the
provision of shared space, the Party receiving such Services, its Affiliates and
their respective employees and agents shall have full access to the shared space
during normal business hours. The Party receiving such Services will, and will
cause its Affiliates to, cause their respective employees and agents who have
access to the shared space to comply with the rules that are applicable to
employees of the Party providing such Services who are working in the shared
space.

 

-2-



--------------------------------------------------------------------------------

Section 1.4 Limitation on Services. In connection with the performance of
Services, NiSource and its Affiliates will have no obligation to (a) upgrade,
enhance or otherwise modify any computer hardware, software or network
environment currently used by the Companies, or (b) convert from one format to
another any data of the Companies for use by Unitil or any other person in
connection with the Services or otherwise, so long as the data and electronic
files are readable to Unitil through commercially reasonable means.

ARTICLE II

FEES, BILLING AND PAYMENT

Section 2.1 Fees and Expenses.

(a) During the Transition Period, NiSource will bill Unitil on a monthly basis
for its fully loaded cost for the Services provided pursuant to this Agreement
(without the addition of any profit factor) in a manner consistent with
NiSource’s billing practices to its other public utility Affiliates for shared
services. In the event that, pursuant to Section 3.2, NiSource and its
Affiliates choose to provide any Extended Services to Unitil following the
applicable Expiration Date, NiSource will bill Unitil on a monthly basis for its
fully loaded cost in providing the Extended Services pursuant to this Agreement,
plus an additional profit factor as set forth in Section 3.2. In the event that
Unitil has requested, and NiSource or its Affiliates have provided, any of the
Services to Unitil in advance of the Closing Date, the Parties agree that fees
for such Services shall be payable under this Section 2.1 as if rendered
hereunder and shall be included in the first invoice delivered hereunder
following the Effective Date.

(b) Unitil shall also reimburse NiSource on a monthly basis for direct,
out-of-pocket expenses for amounts paid to third-party vendors to the extent
incurred by NiSource or its Affiliates in the course of providing the Services
and for any other reasonable third party direct, out-of-pocket expenses incurred
by NiSource or its Affiliates in connection with the performance of Services.

Section 2.2 Billing and Payment.

(a) Unitil will promptly pay any bills and invoices that it receives from
NiSource or its Affiliates for Services provided under this Agreement. Unless
otherwise provided in this Agreement, all invoices will be paid by wire transfer
in accordance with the instructions provided by NiSource (in writing to Unitil)
not later than 30 days following receipt by Unitil of NiSource’s invoice.
NiSource shall render invoices for Services or payments due under this Agreement
on a monthly basis, and will use its commercially reasonable efforts to deliver
such invoices within thirty (30) days of the last day of the month in which the
Services were provided. Neither Unitil, nor NiSource or its Affiliates, will
offset any amounts owing to it by the other Party against amounts payable
hereunder or under the Purchase Agreement (except for any invoiced amounts
disputed by Unitil in good faith). Should Unitil dispute any portion of any
invoice, Unitil will notify NiSource in writing of the nature and basis of the
dispute not later than 30 days following receipt by Unitil of NiSource’s
invoice.

(b) In connection with the performance of certain Services (“Account Services”),
as more specifically set forth in Annex A, NiSource and its Affiliates may be
making cash payments and collecting cash receipts and receivables on behalf of
and for the benefit of Unitil. In such event, during the Transition Period,
NiSource will, within five Business Days after the end of each accounting month
of NiSource, commencing with the end of the first full accounting month after
the Effective Date, deliver to Unitil a statement setting forth the cash
payments and collections made in connection with the Account Services during the
preceding month. If the net amount of cash payments and collections resulted in
NiSource collecting more cash than it paid during such month (only with respect
to Account Services), NiSource will pay to Unitil the amount of such excess
within five Business Days after the cash statement

 

-3-



--------------------------------------------------------------------------------

for that month has been delivered to Unitil. In the event that cash receipts are
insufficient to make cash payments, NiSource will promptly notify Unitil;
provided, that NiSource will have no obligation to pay more than it collects
with respect to such Account Services, and all fees, charges, expenses, claims,
damages or other liabilities imposed as a result of failure to pay such amounts
shall be paid solely by Unitil. Notwithstanding Section 2.3, NiSource and its
Affiliates will pay no interest on any of such cash payments.

Section 2.3 Interest Payable on Amounts Past Due. All payments required to be
made pursuant to this Agreement will bear interest from and including the date
10 days after such payment is due to but excluding the date of payment with
interest thereon, at a rate equal to the average daily rate of interest publicly
announced by JPMorgan Chase Bank in Chicago, Illinois from time to time as its
prime rate calculated on the basis of the actual number of days elapsed over 365
as in effect from time to time during the period, from the date such interest
begins to accrue to the date of payment. Such interest will be payable at the
same time as the payment to which it relates.

Section 2.4 Taxes. All charges and fees to be paid to NiSource under this
Agreement are exclusive of any applicable taxes required by law to be collected
from Unitil (including VAT, withholding, sales, use, excise or services tax,
which may be assessed on the provision of the Services hereunder). If a VAT,
withholding, sales, use, excise or services tax is assessed on the provision of
any of the Services under this Agreement, Unitil will pay directly, reimburse or
indemnify NiSource for such tax. The Parties will cooperate with each other in
determining the extent to which any tax is due and owing under the
circumstances, and will provide and make available to each other any resale
certificate, information regarding out-of-state use of materials, services or
sale, and other exemption certificates or information reasonably requested by
either party.

ARTICLE III

TERM AND TERMINATION

Section 3.1 Term of Agreement. Except as provided in Sections 3.2 and 3.3 below,
the term of this Agreement will commence on the Effective Date and will continue
(unless sooner terminated pursuant to the terms hereof) for a period not to
exceed 120 days (the “Initial Term”), provided that the Initial Term solely with
respect to Services in connection with the provision of gas purchasing and
management and system dispatch (as more specifically described on Annex A) will
commence on the Effective Date and will continue (unless sooner terminated
pursuant to the terms hereof) for a period not to exceed 180 days.

Section 3.2 Early Termination. Unitil may terminate any of the Services
described in Annex A, including a specific function, process or task, before the
expiration of the Initial Term by providing 30 days written notice to NiSource
specifying the Service, including any function, process or task, to be
terminated and the date on which such termination is to be effective. Following
the effective date of such early termination of any Service, or specific
function, process or task, NiSource shall have no obligation to provide the
Service, or portion of the Service, that was subject to early termination.

Section 3.3 Extensions of Term. No less than forty-five (45) days before the
final day of the Initial Term applicable to a particular Service (such final
day, the “Expiration Date”), Unitil may request that NiSource and its Affiliates
continue to provide certain Services beyond the Expiration Date by delivering to
NiSource a written notice specifying the particular Services requested for an
additional period and the extended period of time for which those Services are
requested (the “First Extension Period”) (which First Extension Period may not
exceed three (3) months from the Expiration Date). NiSource and its Affiliates
shall use their commercially reasonable efforts to provide such Services beyond
the Expiration Date (any Services provided beyond the applicable Expiration
Date, the “Extended

 

-4-



--------------------------------------------------------------------------------

Services”), provided that, during the First Extension Period, NiSource will bill
Unitil on a monthly basis for its fully loaded cost in providing the Extended
Services pursuant to this Agreement, plus an additional profit factor of ten
percent (10%) of such fully loaded cost. No less than forty-five (45) days
before the final day of the First Extension Period, if any, Unitil may request
that NiSource and its Affiliates continue to provide certain Extended Services
beyond the First Extension Period by delivering to NiSource a written notice
specifying the particular Services requested for an additional period and the
extended period of time for which those Services are requested (the “Second
Extension Period”) (which Second Extension Period may not exceed three
(3) months from the final date of the First Extension Period). NiSource and its
Affiliates shall use their commercially reasonable efforts to provide such
Extended Services during the Second Extension Period, provided that, during the
Second Extension Period NiSource will bill Unitil on a monthly basis for its
fully loaded cost in providing the Extended Services pursuant to this Agreement,
plus an additional profit factor of fifteen percent (15%) of such fully loaded
cost. NiSource and its Affiliates shall have no obligation to provide any
Services following the final day of the Second Extension Period, if any.
Notwithstanding the foregoing, the Parties agree that should Unitil request the
provision of a Service beyond the extended term described above, the Parties
will negotiate in good faith the terms (including the financial terms, which
will be no less favorable than those in place at the end of the Second Extension
Period) upon which NiSource and its Affiliates continue to temporarily provide
such Extended Service.

Section 3.4 Termination Upon Breach.

(a) Unitil may terminate this Agreement at any time, upon written notice to
NiSource, in the event of a material breach of this Agreement by NiSource. Such
termination will become effective 30 days from the date of receipt of such
notice unless the breach is cured, or if not able to be cured within said 30-day
period, significant steps to cure have been taken by NiSource within that
period.

(b) NiSource may terminate this Agreement at any time, upon written notice to
Unitil, in the event of a material breach of this Agreement by Unitil. Such
termination will become effective 30 days from the date of receipt of such
notice unless the breach is cured or if not able to be cured within said 30-day
period, significant steps to cure have been taken by Unitil within that period;
provided, however, that if such breach relates to the non-payment by Unitil of
any fees or expenses under Article II, then termination under this
Section 3.2(b) will be effective 30 days from the date of receipt of such notice
unless all unpaid fees or expenses have been paid in full within such 30-day
period.

(c) Notwithstanding any other provision in this Agreement stating or implying
the contrary, whether this Agreement is terminated by NiSource or Unitil, Unitil
will remain liable for the payment of fees and expenses and all applicable
interest accruing for the period prior to termination even though such fees may
not become due until after termination. Further, in the event of termination of
this Agreement pursuant to this Section 3.3, Sections 2.2(a), 2.3, 2.4, 3.3(c),
4.1, 4.3, 4.5 and 5.01 – 5.9, inclusive, will continue in full force and effect.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Title to Equipment; Management and Control.

(a) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by NiSource and any of its Affiliates in connection
with the provision of Services hereunder (collectively, the “Equipment”) will
remain the property of NiSource and its Affiliates and, except as otherwise
provided in this Agreement, will at all times be under the sole direction and
control of NiSource and its Affiliates.

 

-5-



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, management of, and control
over, the provision of the Services (including the determination or designation
at any time of the Equipment, employees and other resources of NiSource and its
Affiliates to be used in connection with the provision of the Services) will
reside solely with NiSource. Without limiting the generality of the foregoing,
all labor matters relating to any employees of NiSource and its Affiliates will
be within the exclusive control of NiSource and its Affiliates, and Unitil will
take no action affecting such matters. NiSource will be solely responsible for
the payment of all salary and benefits and all income tax, social security
taxes, unemployment compensation, tax, workers’ compensation tax, other
employment taxes or withholdings and premiums and remittances with respect to
employees of NiSource and its Affiliates used to provide Services.

Section 4.2 Validity of Documents. The Parties will be entitled to rely upon the
genuineness, validity or truthfulness of any document, instrument or other
writing presented in connection with this Agreement unless such document,
instrument or other writing appears on its face to be fraudulent, false or
forged.

Section 4.3 Confidentiality. Each party will cause each of its Affiliates and
each of its and their officers, directors and employees to hold all information
relating to the business of the other party and its Affiliates disclosed to it
by reason of this Agreement (the “Confidential Information”) confidential for a
period of three years from the Effective Date, and will not use or disclose any
such Confidential Information to any third party unless legally compelled to
disclose such information; provided, that to the extent that a person receiving
Confidential Information hereunder may become legally compelled to disclose any
Confidential Information, such person (a) may only disclose such information if
it will first have used commercially reasonable efforts to obtain, and, if
practicable, will have afforded the other party the opportunity to obtain, an
appropriate protective order or other satisfactory assurance of confidential
treatment for the information required to be so disclosed, and (b) if such
protective order or other remedy is not obtained, or the other party waives such
person’s compliance with the provisions of this Section 4.3, they will only
furnish that portion of the Confidential Information which is legally required
to be so disclosed. As used in this Agreement, “Confidential Information” does
not include any information which (x) is or becomes generally available to the
public other than as a result of a disclosure by a party hereto, its Affiliates
or any person acting on behalf of any such Person, or (y) becomes available to a
party hereto or its Affiliates on a non-confidential basis, provided that such
source was not known by such party or its Affiliates to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, such other party to this Agreement or its
Affiliates with respect to such information.

Section 4.4 Third-Party Agreements. To the extent that any third-party
proprietor of information or software to be disclosed or made available to
Unitil in connection with performance of the Services hereunder requires a
specific form of non-disclosure, license or service agreement as a condition of
its consent to use of the same for the benefit of Unitil or to permit Unitil
access to such information or software, Unitil agrees to execute (and will cause
its employees to execute, if required) any such form.

Section 4.5 Limitation of Liability; Indemnity.

(a) Neither of the Parties nor any of their respective Affiliates will be liable
to the other party or any third party for any special, punitive, consequential,
incidental or exemplary damages (including lost or anticipated revenues or
profits relating to the same or losses upon a multiple of earnings and
attorneys’ fees) arising from any claim relating to this Agreement or any of the
Services to be

 

-6-



--------------------------------------------------------------------------------

provided hereunder or the performance of or failure to perform such party’s
obligations under this Agreement, whether such claim is based on warranty,
contract, tort (including negligence or strict liability) or otherwise, and
regardless of whether such damages are foreseeable or an authorized
representative of such party is advised of the possibility or likelihood of such
damages. In addition, neither of the parties hereto nor any of their respective
Affiliates will be liable to the other party, any of their Affiliates or any
third party, for any direct damages arising from any claim relating to this
Agreement or any of the Services to be provided hereunder or NiSource’s or its
Affiliates’ performance of or failure to perform obligations under this
Agreement, except to the extent that such direct damages are caused by the gross
negligence or willful misconduct of such party or their Affiliates.

(b) Unitil will indemnify NiSource and each of its Affiliates against all Losses
attributable to any third-party claims arising from or relating to the provision
of Services under this Agreement to the extent that such Losses arise from the
gross negligence or willful misconduct of Unitil, any of its Affiliates or any
of its or their respective employees, officers or directors.

(c) NiSource will indemnify Unitil and each of its Affiliates against all Losses
attributable to any third-party claims arising from or relating to the provision
of Services under this Agreement to the extent that such Losses arise from the
gross negligence or willful misconduct of NiSource, any of its Affiliates or any
of its or their respective employees, officers or directors.

(d) All claims for indemnification pursuant to this Section 4.5 will be made in
accordance with the procedures set forth in Section 7.4 of the Purchase
Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.1 Relationship of Parties. Except as specifically provided in this
Agreement (a) neither party hereto will act or represent or hold itself out as
having authority to act as an agent or partner of the other party, or (b) in any
way bind or commit the other party to any obligations or agreement. Nothing
contained in this Agreement will be construed as creating a partnership, joint
venture, agency, trust, fiduciary relationship or other association of any kind,
each party being individually responsible only for its obligations as set forth
in this Agreement. The parties’ respective rights and obligations hereunder will
be limited to the contractual rights and obligations expressly set forth in this
Agreement on the terms and conditions set forth in this Agreement.

Section 5.2 Notices. All notices, consents and other communications hereunder
will be in writing and will be effective upon receipt or refusal to accept
receipt when delivered by (a) hand; or (b) Federal Express or a similar
overnight courier; or (c) United States Post Office enclosed in a postage
prepaid, registered or certified envelope addressed; or (d) by e-mail (with a
confirming copy of such communication to be sent as provided in clauses (a),
(b) or (c) above), in each case, to the party for whom intended, at the address
for such party set forth below (or at such other address for a party as will be
specified by like notice, provided, however, that any notice of change of
address will be effective only upon receipt):

 

-7-



--------------------------------------------------------------------------------

(a)    If to the Unitil:    Unitil Corporation       6 Liberty Lane West      
Hampton, New Hampshire 03842       Telephone No.: (603) 773-6422       Email
collin@unitil.com       Attention: Mark H. Collin       Senior Vice-President
and CFO    with a copy to:    Dewey & LeBoeuf LLP       260 Franklin Street   
   Boston, MA 02110       Telephone No.: (617) 748-6800       Email
smueller@dl.com       Attention: Scott J. Mueller Esq.    If to NiSource:   
NiSource Inc.       801 East 86th Avenue       Merrillville, Indiana 46410      
Telephone No.:       Email: jstaton@nisource.com       Attention: Jimmy D.
Staton; and       Bay State Gas Company       300 Friberg Parkway      
Westborough, MA 01581       Telephone No.: (508) 836-7000       Email:
sbryant@nisource.com       Attention: Stephen H. Bryant, President    with a
copy to:    Schiff Hardin LLP       6600 Sears Tower       Chicago, Illinois
60606       Telephone No.: (312) 258-5500       Email: dbaker@schiffhardin.com
      Attention: Darren C. Baker, Esq.

Section 5.3 Disputes; Applicable Law; Jurisdiction.

(a) In the event of any dispute or disagreement between Unitil and NiSource as
to the interpretation of any provision of this Agreement (or the performance of
obligations hereunder), the matter, upon written request of either party, shall
be referred to representatives of the parties for decision. Such representatives
shall meet promptly and, in any event, within ten Business Days after delivery
of any such written request, in a good faith effort to resolve the dispute. If
such representatives do not agree upon a decision within 30 days after delivery
of any such written request, each of Unitil and NiSource shall be free to
exercise the remedies available to it under applicable law, subject to clause
(b) below.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof. Each of the parties hereto hereby
expressly and irrevocably submits to the non-exclusive personal jurisdiction of
the courts of the State of Delaware (collectively, the “Delaware Courts”),
preserving, however, all rights of removal to any federal court located in the
District of the State of

 

-8-



--------------------------------------------------------------------------------

Delaware under 28 U.S.C. Section 1441, in connection with all disputes arising
out of or in connection with this Agreement or the transactions contemplated
hereby and agrees not to commence any litigation relating thereto except in such
courts. Each party hereby waives the right to any other jurisdiction or venue
for any litigation arising out of or in connection with this Agreement or the
transactions contemplated hereby to which any of them may be entitled by reason
of its present or future domicile. Notwithstanding the foregoing, each of the
parties hereto agrees that each of the other parties will have the right to
bring any action or proceeding for enforcement of a judgment entered by the
Delaware Courts in any other court or jurisdiction.

Section 5.4 Entire Agreement; Amendment. This Agreement (which includes Annex A
and Annex B), constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, including the Purchase Agreement and
Exhibit C to the Purchase Agreement. Subject to applicable law, this Agreement
may be amended, modified and supplemented in any and all respects by written
agreement of the parties at any time with respect to any of the terms contained
herein.

Section 5.5 Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto (whether by operation of
law or otherwise) without the prior written consent of the other party. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.

Section 5.6 Interpretation. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes,”
“including” or similar expressions are used in this Agreement, they will be
understood be followed by the words “without limitation”. The parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

Section 5.7 Third-Party Beneficiaries. Each party intends that this Agreement
will not benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto; provided, that notwithstanding this
Section 5.7, the provisions of Section 4.5(b) and Section 4.5(c) will inure to
the benefit of the Persons identified therein, and may be enforced by such
Persons and their respective heirs and personal representatives.

Section 5.8 Annex A. Annex A is incorporated in, and made a part of, this
Agreement.

Section 5.9 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a Governmental Entity to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement will remain in full
force and effect and will in no way be affected, impaired or invalidated.

Section 5.10 Waiver. Except as otherwise provided in this Agreement, any failure
of either of the parties to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

 

-9-



--------------------------------------------------------------------------------

Section 5.11 Force Majeure. No liability shall result from any delay or failure
in performance by either party resulting from any cause, condition or event
beyond the reasonable control of the party affected, including acts of God,
fire, flood, war, government action, accident, labor trouble or shortage, or
inability to obtain material, utilities, equipment, energy or transportation
(each a “Force Majeure Event”), provided that the foregoing may not be raised as
a defense or excuse for the failure of the Unitil to pay any amount due and
payable to NiSource pursuant to this Agreement. Either party claiming the
benefit of this Section 5.11 shall promptly notify the other party in writing
upon learning of the occurrence of any Force Majeure Event and upon such notice
the affected provisions and/or other requirements of this Agreement shall be
suspended or reduced by an amount consistent with reductions made to the other
operations of such party that are also affected by such Force Majeure Event
during the period of such disability. Upon the cessation of such Force Majeure
Event, NiSource will use its commercially reasonable best efforts to resume its
performance of the Services hereunder as soon as practicable following the Force
Majeure Event, and, in any event, within 30 days of giving notice to Unitil of
such Force Majeure Event. If the Force Majeure Event continues to have effect
for a period of more than 30 days, the party not claiming relief under this
Section 5.11 shall have the right to terminate the Services affected by such
Force Majeure Event immediately upon written notice of such termination to the
other party.

Section 5.12 Counterparts. This Agreement may be executed in counterparts and
multiple originals, each of which will be deemed an original, and all of which
taken together will be considered one and the same agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed, all as of the date first above written.

 

NISOURCE INC. By:  

/s/ Jimmy D. Staton

Name:   Jimmy D. Staton Title:   Executive Vice President and Group Chief
Executive Officer UNITIL CORPORATION By:  

/s/ Mark H. Collin

Name:   Mark H. Collin Title:   Senior Vice President, Chief Financial Officer
and Treasurer